In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-20-00091-CV
    ___________________________

          IN RE M.K., Relator




           Original Proceeding
       Trial Court No. CV-18-1003


    Before Bassel, Kerr, and Wallach, JJ
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.



                                                    Per Curiam

Delivered: March 13, 2020




                                          2